Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 8-9 of U.S. Patent No. 10,417,224.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. 
The table below shows how each of these claims is anticipated by the claims of U.S. Patent No. 10,417,224.
Instant Application 16/535,575
U.S. Patent No. 10,417,224
1. A computing system comprising: a non-transitory computer 


and one or more hardware computer processors programmed, via executable code instructions, to implement a time series service to: receive a time series request comprising a first time series expression, the first time series expression comprising a first time series indicator and a plurality of nodes, wherein each node of two or more of the plurality of nodes correspond to a time series operation, wherein the time series operation indicates an operation on one or more time series and is different from a time series;
determine, based on the stored metadata, first metadata associated with the first time series indicator;
 retrieve, from the non-transitory computer storage medium, metadata using the first time series indicator;
generate a second time series expression based at least on the first metadata and the first time series 


retrieve, from the time series database, the first time series and the second time series;

execute, according to the second time series expression, the combined operation node on first data associated with the first time series and second data associated with the second time series to generate third data;
2. The computing system of Claim 1, wherein the first metadata includes a first association between the first time series and a first time unit, and a second metadata includes a second association between the second time series and a second time unit, and wherein the one or more computer hardware processors are further configured to at least: determine, using the first metadata and the second metadata, that the first time unit and the second time unit are different;
4. The system of Claim 1, wherein the non-transitory computer storage medium is further configured to store: first metadata comprising a first association between the first time series and a first time unit, and second metadata comprising a second association between the second time series and a second time unit, and wherein the one or more computer hardware processors are further configured to at least: determine, using the first metadata and the second metadata, that the first time unit and the second time unit are different;
determine that the second time unit is more granular than the first time unit;
determine that the second time unit is more granular than the first time unit;

identify a first set of timestamps from the first time series and a second set of timestamps from the second time series;
identify a granularity of the second time unit;
identify a granularity of the second time unit;
generate a normalized set of timestamps from the first set of timestamps and the second time unit;
generate a normalized set of timestamps from the first set of timestamps and the second time unit;
generate, from the first time series and the normalized set of timestamps, a first normalized data set;
generate, from the first time series and the normalized set of timestamps, a first normalized data set;
and generate, from the second time series and the second set of timestamps, a second data set, wherein the first data comprises the first normalized data set and the second data comprises the second data set.
and generate, from the second time series and the second set of timestamps, a second data set, wherein the first data comprises the first normalized data set, the second data comprises the second data set, 

5. The system of Claim 4, wherein generating the normalized set of timestamps from the first set of timestamps and the second time unit further comprises: applying a time scaling function to each timestamp from the first set of timestamps, wherein the time scaling function converts a timestamp from the first time unit to the second time unit.
4. The computing system of Claim 3, wherein the time scaling function comprises at least one of a multiplication operation or a division operation.
6. The system of Claim 5, wherein the time scaling function comprises at least one of a multiplication operation or a division operation.
5. The computing system of Claim 1, wherein the time series request further comprises an interpolation configuration parameter that indicates a type of interpolation to be performed.
8. The system of Claim 1, wherein the time series request further comprises an interpolation configuration parameter that indicates a type of interpolation to be performed.

9. The system of Claim 1, wherein the first time series expression further comprises an indicator for an operation, the operation comprising at least one of: an addition operation, a subtraction operation, a division operation, a multiplication operation, a ratio determination operation, a square root operation, a zScore operation, a standard deviation operation, an average operation, a median operation, a mode of operation, a range operation, a maximum operation, or a minimum operation.


   Claim 7 corresponds to claim 1, and is rejected accordingly.
   Claim 8 corresponds to claim 2, and is rejected accordingly.
   Claim 9 corresponds to claim 2, and is rejected accordingly.
   Claim 10 corresponds to claim 3, and is rejected accordingly.
   Claim 11 corresponds to claim 4, and is rejected accordingly.
   Claim 12 corresponds to claim 5, and is rejected accordingly.
   Claim 13 corresponds to claim 6, and is rejected accordingly.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0172867) in view of Aymeloglu (US 8,484,115 B2) 

   Regarding claim 1, Lin discloses:  A computing system comprising: a non-transitory computer storage medium configured to store metadata associated with time series; (See Lin, [0006], line 4-The time series data storage system has a time series database that stores data blocks containing time stamped data across a plurality of computing devices;  [0025], line 5- Each data block contains time stamped information that shares a particular set of metadata; see also [0027], line 5 - It is generally desirable that all metadata be stored as indices 140 in a single index database 145 for a system 100.)  
 and one or more hardware computer processors programmed, via executable code instructions, to implement a time series service to: receive a first time series expression identifying a first time series indicator (See Lin ,[0036]- The query layer 200 uses the criteria 210 that it receives to request from the index database 145 the identity of the data blocks that may contain time series (corresponding to time series time stamped information (corresponding to an indicator))  
and a plurality of nodes, wherein each node corresponds to a time series operation performable on one or more time series; (See Lin, [0013], line 2- the time series database is made up of a plurality of data nodes, each consisting of one of the plurality of computing devices specified above. Each data node stores specific data blocks. A control node is also included. The control node chooses which data node will store each data block and records which data blocks are stored on each of the plurality of data nodes to create a location map; see also [0028], line 5- These nodes are logical processes (corresponding to operation) that are separated computationally from one another; see also [0020], "sensor" will refer to any device which captures operating data related to some monitored asset. Such sensors can capture measurements related to the properties of an asset, whether those properties are physical such as vibration or speed, operational such as an operating mode or command status (such as a throttle setting), or circumstantial, such as location or ambient temperature.)
determine, based on the stored metadata, first metadata associated with the first time series indicator; (See Lin, [0036], line 4- When the criteria are compared to metadata of the types that are stored within the index database, it becomes possible to identify those data blocks which cannot contain time series data that is relevant to the query 205, and those that may contain data relevant to the query. The identifiers (corresponding to the indicator) of those data blocks which are relevant are sent back to the query layer; see also [0006], line 6- The system also includes an index database that stores an index associated with the time stamped data in each data block.)  
generate a second time series expression based at least on the first metadata and the first time series expression, (See Lin [0037] - The query layer 200 then prepares a sub-query 220 (corresponding to a second time series expression) that can be performed on the data within each data block 135 that potentially contains relevant data (as identified by the data block identifiers 215 returned from the index database 145 ).  
access the first time series; and execute, according to the second time series expression, the combined operation node on first data associated with the first time series.  (See Lin [0037], line 5-The sub-query (corresponding to the second time series expression) will contain the criteria 210 received in the original query, as well as a logical operation that should be performed upon the data matching the criteria in each data block 135… the sub-query 220 might have a logical operation that requested an average of the data matching the criteria and a count of the number of elements matching the criteria; both of these pieces of information are needed to reconcile the sub-averages from each data block into a final average; See also Lin [0040]- The evaluator 225 will then pass this sub-result 230 back to an output handler 235. In some embodiments the output handler is part of the query layer 200. The output handler will receive the sub-results 230 produced from each of the evaluators 225 corresponding to data nodes 160 that contained data blocks 135 with relevant data, and will process this data into a final query result 240. )
  However Lin does not clearly disclose:
the second time series expression including a combined operation node associated with and combining operations from two or more of the plurality of nodes, wherein the second time series expression comprises the combined operation node instead of the two or more of the plurality of node;
    However Aymeloglu disclose:  

the second time series expression including a combined operation node associated with and combining operations from two or more of the plurality of nodes, wherein the second time series expression comprises the combined operation node instead of the two or more of the plurality of node; (See Aymeloglu, column 17, line 59- the time series generator first generates a set of data values that represents the sums of the closing prices of the "MSFT" and "GOOG" instruments for corresponding trading days. The time series generator then applies the "HVOL" method to this generated time series to construct the final time series requested by the user. The final time series includes values that represent the historical volatility of the sums of the closing prices of the "MSFT' and "GOOG" instruments for corresponding trading days.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin with the teaching of Aymeloglu to provide a user the ability to generate a time series from an expression of arbitrary complexity and recursively parsing the user-specified expression, and treating any sets of data values identified therein as objects to which a time-series generating method can be applied. (Aymeloglu, column 8, lines 11-26)

   Claim 7 corresponds to claim 1, and is rejected accordingly.


    Regarding claim 6, Lin in view of Aymeloglu discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites: wherein the first time series expression further comprises an indicator for an operation, the operation comprising at least one of: an addition operation, a subtraction operation, a division operation, a multiplication operation, a ratio determination operation, a square root operation, a zScore operation, a standard deviation operation, an average operation, a median operation, a mode of operation, a range operation, a maximum operation, or a minimum operation.  (See Lin, [0035]- The analysis may be a mathematical or logical function that is to be performed on the data that meets the specified criteria. These might include, for instance: summation, averages, extreme values, deviations, and so forth.)

      Claim 13 corresponds to claim 6, and is rejected accordingly.

Claims 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0172867)  in view of Aymeloglu (US 8,484,115 B2) in view of Haas (US 9,607,067 B2) in further view of Jilani (US 2017/0031742)
    Regarding claim 2, Lin in view of Aymeloglu discloses all of the features with respect to claim 1 as outlined above. Lin in view of Aymeloglu fails to disclose:  wherein the first metadata includes a first association between the first time series and a first time unit, and a second metadata includes a second association between the second time series and a second time unit, and wherein the one or more computer hardware processors are further configured to at least: determine, using the first metadata and the second metadata, that the first time unit and the second time unit are different; determine that the second time unit is more granular than the first time unit;  -43-identify a first set of timestamps from the first time series and a second set of timestamps from the second time series; identify a granularity of the second time unit; generate a normalized set of timestamps from the first set of timestamps and the second time unit; generate, from the first time series and the normalized set of timestamps, a first normalized data set; and generate, from the second time series and the second set of timestamps, a second data set, wherein the first data comprises the first normalized data set and the second data comprises the second data set.  
  However Haas discloses:
wherein the first metadata includes a first association between the first time series and a first time unit, and a second metadata includes a second association between the second time series and a second time unit, and wherein the one or more computer hardware processors are further configured to at least: determine, using the first metadata and the second metadata, that the first time unit and the second time unit are different; (See Haas, column 3, line 21-  the metadata of the time-series data are used to determine if the time-series data in the first time domain are to be converted to the second time domain.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin in view of Aymeloglu with the teaching of Haas. By doing so, as taught by Haas, it can automatically determine for a target if and how time series data are to be converted to a different time domain without initially knowing the specific transformation to take place. (Haas, column 3, line 28).
     However Lin in view of Aymeloglu in further view of Haas fails to disclose: 
determine that the second time unit is more granular than the first time unit;  -43-identify a first set of timestamps from the first time series and a second set of timestamps from the second time series; identify a granularity of the second time unit; generate a normalized set of timestamps from the first set of timestamps and the second time unit; generate, from the first time series and the normalized set of timestamps, a first normalized data set; and generate, from the second time series and the second set of timestamps, a second data set, wherein the first data comprises the first normalized data set and the second data comprises the second data set.  
  However Jilani discloses: 
determine that the second time unit is more granular than the first time unit; identify a granularity of the second time unit;   (See Jilani,  [0020] the time-series converter 204 may determine which time scale of the individual time logs has the greatest time between samples (i.e., the largest time scale and lowest sampling rate).
identify a first set of timestamps from the first time series and a second set of timestamps from the second time series; (See Jilani, [0018], line 4-  the log reader 202 may identify information such as source names (which indicate which asset 212 supplied the data log), timestamps (which indicate a time scale of events within the data log))
 generate a normalized set of timestamps from the first set of timestamps and the second time unit; generate, from the first time series and the normalized set of timestamps, a first normalized data set; and generate, from the second time series and the second set of timestamps, a second data set, wherein the first data comprises the first normalized data set, the second data comprises the second data set.  (See Jilani, [0011], line 10- A time-series converter converts the structured log data into time series and normalizes the time series to a common time scale; [0019] The time-series converter 204 creates a normalized time series for each data log. To do so, the time-series converter identifies a time scale for each data log (which is easily converts the time scales of each of the data logs to the common time scale.)  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin in view of Aymeloglu in view of Haas with the teaching of Jilani to create a normalized time series for each data log. (Jilani, [0019]) 

    Claims 8 and 9 correspond to claim 2, and are rejected accordingly.

  Regarding claim 3, Lin in view of Aymeloglu in view of Haas in further view of Jilani discloses all of the features with respect to claim 2 as outlined above. Lin in view of Aymeloglu in view of Haas fails to disclose: wherein generating the normalized set of timestamps from the first set of timestamps and the second time unit further comprises: applying a time scaling function to each timestamp from the first set of timestamps, wherein the time scaling function converts a timestamp from the first time unit to the second time unit.  
    However Jilani discloses:
wherein generating the normalized set of timestamps from the first set of timestamps and the second time unit further comprises: applying a time scaling function to each timestamp from the first set of timestamps, wherein the time scaling function converts a timestamp from the first time unit to the second time unit.  (See Jilani, [0011], line 10- A time-series converter converts the structured log normalizes the time series to a common time scale; [0019] The time-series converter 204 creates a normalized time series for each data log. To do so, the time-series converter identifies a time scale for each data log (which is easily done because the log reader 202 has identified and tagged the events within the data logs). Once all of the time scales have been identified, the time-series converter 204 determines a common time scale of the data logs based on the identified time scales and converts the time scales of each of the data logs to the common time scale.)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin in view of Aymeloglu in view of Haas with the teaching of Jilani to create a normalized time series for each data log. (Jilani, [0019]) 

  Claim 10 corresponds to claim 3, and is rejected accordingly.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0172867) in view of Aymeloglu (US 8,484,115 B2) in view of Haas (US 9,607,067 B2) in view of Jilani (US 2017/0031742) in further view of An (US 2008/0285383 )

  Regarding claim 4, Lin in view of Aymeloglu in view of Haas in further view of Jilani discloses all of the features with respect to claim 3 as outlined above. Lin in view of Aymeloglu in view of Haas in further view of Jilani fails to disclose: 
wherein the time scaling function comprises at least one of a multiplication operation or a division operation. 
   However An discloses:
wherein the time scaling function comprises at least one of a multiplication operation or a division operation.  ( See An ,[0067], line 4- Some wavelets cannot be presented in the form of math formulae and are presented, instead, in the form of a time-series; see also [0120]- Trace balancing refers to time-invariant scaling of amplitude samples. Although a gain function is different from time-variant scaling, trace balancing also involves multiplication of amplitude samples of the seismic data trace by a gain function. The Gain function is formulated as: G(To)*AT0  ) 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin in view of Aymeloglu in view of Haas in further view of Jilani with the teaching of An. Because as taught by An, this time scaling technique is generally known in the art. (An, paragraph [0019]).

    Claim 11 corresponds to claim 4, and is rejected accordingly.


    Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0172867) in view of Aymeloglu (US 8,484,115 B2) in view of Haas (US 9,607,067 B2)

  Regarding claim 5, Lin in view of Aymeloglu discloses all of the features with respect to claim 1 as outlined above. Lin in view of Aymeloglu fails to disclose: 
wherein the time series request further comprises an interpolation configuration parameter that indicates a type of interpolation to be performed.  
     However Hass discloses: 
wherein the time series request further comprises an interpolation configuration parameter that indicates a type of interpolation to be performed.   (See Haas, column 17, table 2; See also column 17, line 27- Except for the attributes utility and numCustomers, which has "interpolation" (i.e., linear interpolation) and "sum" methods as their time alignment functions, the rest have "copy-from-last" as their default time alignment function; see also column 12, line 20- The desired interpolated data d, is computed by applying appropriate alignment function to the data in Wi; see also column 12, line 29- The most common types of interpolation are piecewise linear interpolation and natural cubic spline interpolation.)    
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin in view of Aymeloglu with the teaching of Haas of computing the desired interpolated data to detect and correct time mismatches.  (Haas, column 10, line 42)
   
   Claim 12 corresponds to claim 5, and is rejected accordingly.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166